Citation Nr: 0936388	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  03-34 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for 
pes planus and, if so, whether service connection is 
warranted.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his niece


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from June 1963 to 
December 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

In an October 2005 decision, the Board determined that new 
and material evidence had not been received in order to 
reopen the Veteran's claim of entitlement to service 
connection for pes planus and denied service connection for 
gout.  Thereafter, the Veteran appealed the Board's denial of 
his claims to the United States Court of Appeals for Veterans 
Claims (Court).  In a July 2008 Memorandum Decision, with 
Judgment entered in August 2008, the Court determined that, 
with respect to the Veteran's new and material claim, the 
Board erred in finding inapplicable the Justus rule, which 
provides that the credibility of evidence must be presumed in 
determining whether new and material evidence was submitted.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As 
such, the Court vacated and remanded the Board's decision 
with respect to the Veteran's new and material claim.  
Regarding the issue of entitlement to service connection for 
gout, the Court affirmed the Board's October 2005 denial and, 
therefore, this issue is no longer before the Board. 

The Board observes that, while this case was pending before 
the Court, the Veteran's attorney submitted a statement in 
which he indicated that he represented the Veteran with 
respect to his pes planus claim and requested copies of 
documents.  It appears that the RO construed such statement 
as an application to reopen the Veteran's claim of 
entitlement to service connection for pes planus.  As such, 
in a February 2009 rating decision, the RO determined that 
new and material evidence sufficient to reopen the Veteran's 
claim had not been received.  However, as the Court vacated 
the October 2005 Board decision and remanded the case, the 
February 2009 rating decision is moot as the Veteran's 
January 2002 claim is still pending before the Board.

In connection with this appeal, the Veteran and his niece 
testified at a personal hearing before the undersigned 
Veterans Law Judge sitting at the RO in March 2005; a 
transcript of that hearing is associated with the claims 
file.    

The merits of the issue of entitlement to service connection 
for pes planus is addressed in the REMAND portion of the 
decision below and is REMANDED to the Department of Veterans 
Affairs Regional Office.


FINDINGS OF FACT

1.  In a final decision issued in April 1971, the RO denied 
service connection for flat feet and weak feet.

2.  Evidence added to the record since the final April 1971 
RO denial is not cumulative or redundant of the evidence of 
record at the time of the decision and raises a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for pes planus.


CONCLUSIONS OF LAW

1.  The April 1971 RO decision that denied service connection 
for flat feet and weak feet is final.  38 U.S.C. § 4005(c) 
(1970) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1971) [38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008)].

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for pes planus.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board's decision to reopen the Veteran's claim of 
entitlement to service connection for pes planus is 
completely favorable and, in that regard, no further action 
is required to comply with the Veterans Claims Assistance Act 
of 2000 (VCAA) and implementing regulations.  Consideration 
of the merits of the Veteran's claim is deferred, however, 
pending additional development consistent with the VCAA.

At his March 2005 Board hearing and in documents of record, 
the Veteran contends that he did not have pes planus prior to 
his entry to active duty.  He alleges that, while serving in 
the military, he began to experience problems with his feet, 
to include pain and swelling, that ultimately resulted in his 
service discharge.  Therefore, the Veteran claims that 
service connection is warranted for pes planus.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A Veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only 
such conditions as are recorded in examination reports are 
considered as noted.  38 C.F.R. § 3.304(b).  History of pre-
service existence of conditions recorded at the time of 
examination does not constitute a notation of such conditions 
but will be considered together with all other material 
evidence in determinations as to inception.  38 C.F.R. § 
3.304(b)(1).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 03-
2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306.  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 C.F.R. § 3.102; 38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In an April 1971 rating decision, the RO denied service 
connection for flat feet and weak feet.  Specifically, the RO 
considered the Veteran's service treatment records, private 
physicians' statements, and statements he made on his own 
behalf.

In this regard, the Veteran's May 1963 service entrance 
examination showed no complaints of pes planus and no 
examination findings of pes planus or any other foot 
disorder.  Service clinical records dated in June 1963 noted 
bilateral third-degree pes planus that was asymptomatic and 
not considered disabling.  Service clinical records dated in 
July 1963 and August 1963 discussed left heel pain from 
marching, described by physicians as bursitis.  An X-ray in 
August 1963 revealed mild metatarsal varus and some degree of 
equine deformity.  A physician in late August 1963 indicated 
that the Veteran's feet justified "considerable complaint" 
and diagnosed moderately severe flat feet that existed prior 
to service.  

A Report of Medical Survey, dated September 6, 1963, 
indicated that the Veteran had third-degree pes planus that 
was not incurred in the line of duty, which existed prior to 
service, and was not aggravated by service.  The report 
indicated that the Veteran complained of painful feet since 
the third week of military training and declared he had never 
had painful feet prior to service.  The report specifically 
concluded that the entrance examination, which revealed 
normal feet upon clinical evaluation and no complaints of pes 
planus, "are held in error."  In response, the Veteran 
filed a statement dated September 9, 1963:  

I do not agree with the findings of the Board that 
I have Flat Feet, but since I have never had pains 
in my feet before coming into the Marine Corps I do 
desire to rebut the statement by the Board that my 
disability was not aggravated by the service.  I do 
feel that my service in the Marine Corps has caused 
me to have extremely painful feet which may disable 
me for the rest of my life.  

Accordingly it is my feeling that my present 
condition of painful Flat Feet is due to my service 
while on active duty in the Marine Corps Reserve.

An October 1963 record of the Physical Evaluation Board 
indicated that pes planus was not incurred in service, was 
not due to intentional misconduct, and was not the proximate 
result of active duty.  Service clinical records in November 
1963 included a medical opinion that the Veteran's bilateral 
pes planus rendered him totally unfit for duty, which the 
physician clarified as meaning the Veteran did not meet the 
minimum requirements for enlistment.  The physician also 
concluded there was no evidence of adequate records to show 
any service aggravation of pes planus that existed prior to 
service.  

A post-service private medical statement dated in February 
1971 indicated that the Veteran had painful flat feet, the 
current severity of which was described as an aggravation of 
the condition.  He received weekly and then monthly treatment 
for such disorder.  Additionally, a March 1971 private 
medical statement diagnosed bilateral weak feet.  X-rays were 
negative for pathology.  The physician indicated that the 
Veteran first appeared at his office in September 1965 
complaining of foot pain of two years duration.  In view of 
clinical findings and to relieve symptoms and stresses of 
weak feet, the Veteran was given orthopedic heels and 
supportive longitudinal arch inserts.  

Based on the foregoing evidence, the RO concluded that the 
Veteran's third-degree pes planus had existed prior to 
service and was not aggravated by service.  Specifically, the 
RO determined that there was no evidence that such condition 
was aggravated over and above the pre-service level.  As 
such, service connection for flat feet and weak feet was 
denied.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of an RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.202, and 20.302(a).  

In April 1971, the Veteran was advised of the decision and 
his appellate rights.  No further communication regarding his 
claim of entitlement to service connection for pes planus was 
received until January 2002, when VA received his application 
to reopen such claim.  Therefore, the April 1971 rating 
decision is final.  38 U.S.C. § 4005(c) (1970) [38 U.S.C.A. 
§ 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1971) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008)].

Generally, a claim which has been denied in an unappealed 
Board decision or an unappealed RO decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
Veteran filed his application to reopen his claim of 
entitlement to service connection for pes planus in January 
2002, the definition of new and material evidence effective 
August 29, 2001, found at 38 C.F.R. § 3.156(a), applies in 
this case.  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  

38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the April 1971 rating decision, additional evidence 
consisting of private and VA treatment records as well as lay 
statements from the Veteran, his brother, and his niece has 
been received.  While VA records are silent as to the 
Veteran's pes planus, in a private medical record dated in 
April 1985, it was noted that the Veteran wore corrective 
shoes that might be insufficient for his flat feet.  
Additionally, in an April 2005 private medical record, Dr. 
Kugler noted that the Veteran sustained an injury during 
Marine Corps basic training from which he developed foot 
problems.  Dr. Kugler further observed that such 
deteriorated, causing him to be unfit for medical 
consideration for military duty.  It was noted that the 
Veteran was diagnosed with pes planovalgus deformity about 
the foot.

The record also includes lay testimony from the Veteran, his 
brother, and his niece.  
In February 2005 and May 2005 statements, the Veteran's 
brother reported that he lived with the Veteran at home until 
the Veteran enlisted in the Marine Corps at age 22.  The 
Veteran's brother stated that the Veteran participated in 
athletic activities and did not have any physical problems 
prior to his enlistment.  Specifically, the Veteran did not 
have flat feet or any other foot disorder when he enlisted in 
the Marine Corps.  The Veteran's brother further indicated 
that, during the Veteran's military service, he was 
hospitalized on several occasions due to his foot condition.  
Additionally, the Veteran's brother reported that the 
family's physician, Dr. Rosen, advised the Veteran that he 
should receive compensation due to the foot injury he 
sustained in the Marine Corps.  Specifically, he indicated 
that Dr. Rosen, who had treated the Veteran since birth, 
opined that the injury the Veteran sustained during his 
training was the cause of his disability and that the demand 
and rigors of basic military training resulted in his foot 
problems.  The Veteran's brother stated that Dr. Rosen has 
since passed away and is unable to offer any additional 
statements.  He concluded that the Veteran was in excellent 
health prior to his enlistment in the Marine Corps and that 
he has had physical problems since his discharge.

At his March 2005 Board hearing and in documents of record, 
the Veteran stated that he did not have pes planus when he 
entered military service and that such condition required 
treatment during service and after his discharge.  The 
Veteran testified that he has been treated for pes planus 
continuously since his service discharge, primarily with 
special shoes for his feet.  Additionally, the Veteran's 
niece indicated that the Veteran has consistently had 
problems with his feet.

Therefore, presuming the credibility of the evidence received 
since the April 1971 denial, the Board concludes that the 
evidence received since such decision is new and material 
evidence sufficient to reopen the claim.  Specifically, it is 
new in that it was not previously of record.  It is material 
because it is not cumulative and redundant of the evidence of 
record at the time of the prior denial.  The newly received 
evidence, to specifically include the April 2005 private 
medical record from Dr. Kugler, reflects that the Veteran may 
have incurred or aggravated his pes planus during his 
military service.  Therefore, the Board finds that the new 
evidence tends to prove a previously unestablished fact 
necessary to substantiate the underlying claim of service 
connection for pes planus.  Consequently, the newly received 
evidence raises a reasonable possibility of substantiating 
the Veteran's claim.  Accordingly, the claim of entitlement 
to service connection for pes planus is reopened.  


ORDER

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for pes 
planus is granted.


REMAND

As indicated previously, the evidence of record indicates 
that the Veteran's pes planus may have been incurred in or 
aggravated by his military service.  In this regard, the 
Board observes that, as no foot disorder, to include pes 
planus, was noted on the Veteran's service entrance 
examination, the presumption of soundness attaches.  
Therefore, the Board finds that the Veteran should be 
afforded a VA examination in order to determine whether the 
presumption of soundness has been rebutted and, if so, 
whether his pre-existing pes planus was aggravated by 
service, or, if not, whether pes planus was incurred during 
his military service.   See 38 C.F.R. § 3.159 (c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (a VA 
examination is required when the evidence indicates or 
suggests that a Veteran's claimed disorder may be associated 
with service, but is too equivocal or lacking in specificity 
to support a decision on the merits).

The Board also finds that a remand is necessary in order to 
obtain outstanding records from the Social Security 
Administration (SSA).  As indicated by the Veteran and his 
brother in documents of record, he is in receipt of SSA 
disability benefits.  There is no indication that these 
records have been requested or obtained from SSA.  Therefore, 
on remand, any determination pertinent to the Veteran's claim 
for SSA benefits, as well as any medical records relied upon 
concerning that claim, should be obtained.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has 
actual notice of the existence of records held by SSA which 
appear relevant to a pending claim, VA has a duty to assist 
by requesting those records from SSA).

Accordingly, the case is REMANDED for the following action:

1. Any determination pertinent to the 
Veteran's claim for SSA benefits, as well 
as any medical records relied upon 
concerning that claim, should be obtained 
from SSA and associated with the claims 
file.  

2.  After completing the above, the 
Veteran should be afforded an appropriate 
VA examination in order to determine the 
nature and etiology of his current pes 
planus.  The claims file, to include a 
copy of this Remand, must be made 
available to and be reviewed by the 
examiner.  Any evaluations, studies, and 
tests deemed necessary by the examiner 
should be conducted.  Thereafter, the 
examiner should offer an opinion on the 
following: 

Based on a review of the record, to 
include the service treatment records, 
private medical records, and lay 
statements, did the Veteran's pes planus 
clearly and unmistakably pre-exist his 
entry into active duty?

(i)  If so, is there clear and 
unmistakable evidence that the 
Veteran's pre-existing pes planus did 
not undergo an increase in the 
underlying pathology during service, 
i.e., was aggravated during service?
 
If there was an increase in severity of 
the Veteran's pes planus during 
service, was that increase due to the 
natural progress of the disease, or was 
it above and beyond the natural 
progression?

(ii)  If not, is it likely, unlikely, 
or at least as likely as not that the 
Veteran's pes planus is casually 
related to any incident of service?

All opinions expressed should be 
accompanied by supporting rationale. 

3.  After completing the above actions, to 
include any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claim should be 
readjudicated based on the entirety of the 
evidence.  If the claim remains denied, 
the Veteran and his attorney should be 
issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


